COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Dwayne Rayshaun Wilson v. Sterling Shire Apartments
Appellate case number:      01-17-00785-CV
Trial court case number:    1098747
Trial court:                County Civil Court at Law No. 4 of Harris County

       Appellant, Dwayne Rayshaun Wilson, has filed a notice of appeal of the trial
court’s final judgment signed on October 10, 2017. The clerk’s record filed in this Court
includes appellant’s “Statement of Inability to Afford Payment of Court Costs or an
Appeal Bond” filed in the trial court proceedings. See TEX. R. CIV. P. 145(a), (b), (d); see
also TEX. R. CIV. P. 502.3. The clerk’s record does not reflect that any motion to require
appellant to pay costs or any contest to appellant’s statement of inability was filed. See
TEX. R. CIV. P. 145(f), 502.3(d). Accordingly, the Clerk of this Court is directed to
make an entry in this Court’s records that appellant is allowed to proceed on appeal
without payment of costs. See TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1.
      The reporter’s record remains due to be filed in this appeal by October 20, 2016.
See TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 35.1.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: October 19, 2017